1 Reported in 205 N.W. 452.
Replevin for the owner's share of crops, the case having been tried as one for conversion. The only issue was one of fact as to whether intervener, Amelia Zamzow, or her husband, Julius Zamzow, raised the crop in question. On that issue the verdict was for plaintiff and against intervener, plaintiff claiming under a cropping contract with Julius Zamzow.
The evidence is inconsistent at so many points with intervener's claim that the jury was warranted in rejecting it, as they did by the verdict. Her husband raised and harvested the crop, and, without objection from intervener, had it pretty well disposed of for the benefit of himself and his own creditors, other than plaintiff, before the intervener asserted her claim or made any pretense of ownership. The resulting verdict against her was therefore justified, and, having been confirmed by the denial of the motion for a new trial, cannot be interfered with here.
Order affirmed.
 *Page 1